          Case 6:19-po-00156-JDP Document 22 Filed 05/15/20 Page 1 of 3

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:19-po-00156-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING AND DISMISS CASE
14    VANESSA J SOLORZANO,                             PURSUANT TO A DEFERRED
15                       Defendant.                    JUDGEMENT AGREEMENT; AND
                                                       ORDER THEREON
16

17

18

19           On June 26, 2019, Defendant pled guilty to Possession of a Controlled Substance.

20   Pursuant to a Deferred Judgment Agreement, she was to serve 12 months of unsupervised

21   probation with the conditions she: obey all laws, report any new law violations within 7 days, and

22   pay a fine of $600. A review hearing was scheduled for May 19, 2020.

23           The United States, by and through its representative, Sean O. Anderson, hereby moves the

24   Court for an Order to Vacate the review hearing on May 19, 2020. To date, Defendant has

25   complied with all the terms of unsupervised probation imposed by this Court. Further, the

26   Defendant has met all conditions of the Deferred Judgement Agreement, and the United States

27   //

28   //
                                                      1
       Case 6:19-po-00156-JDP Document 22 Filed 05/15/20 Page 2 of 3

 1   hereby moves the Court for an Order of Dismissal pursuant to Rule 48 of the Federal Rules of

 2   Criminal Procedure.

 3

 4   Dated: May 12, 2020                                 /S/ Sean O. Anderson____
                                                         Sean O. Anderson
 5                                                       Acting Legal Officer
 6                                                       Yosemite National Park

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
       Case 6:19-po-00156-JDP Document 22 Filed 05/15/20 Page 3 of 3

 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, IT IS

 3   HEREBY ORDERED that the review hearing scheduled for May 19, 2020 in the above-
     referenced matter, United States v. Solorzano, 6:19-po-00156-JDP, be vacated. The case is
 4
     hereby dismissed.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      May 14, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
